DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 8-10 and 14-16 are pending of which claims 1 and 8 are in independent form.
	Claims 1-3, 8-10 and 14-16 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-10 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin; Qi et al. (US 9727604 B2) [Jin] in view of Dickinson; Andrew Bruce et al. (US 10862709 B1) [Dickinson].

	Regarding claims 1, 8 and 14, Jin discloses, a data exploration management method, comprising the following steps: acquiring data input by a user, wherein the data comprises data content and an exploration variable (Aspects of the present invention provide a computer implemented method, apparatus and computer usable program code for integrating data flow in heterogeneous data environments. Embodiments of the present invention provide an architecture and system that enables users to model logical flows for higher level operations, or data flows, which are then processed. A data flow represents a logical transformation and flow of data. The processing results in the generation of code units organized inside an execution plan, capable of running on different runtime systems in proper sequence and with automatic data exchange between the different runtime systems. The runtime system includes the operating system, runtime or execution engine, and other software used to execute the execution plan as is referred to generically as the runtime engine. An execution plan engine may be used to execute the execution plan graph and may invoke various runtime engines to run queries or jobs as needed. The execution plan or execution plan graph is an ordered sequence of code units generated based on the original data flow received from the user from other formats which may include a logical operator graph and extended query graph model [col. 5, ll. 56-col. 6, ll. 10]. Also see [col. 6, ll. 55-65]); 
 acquiring a [pre-stored] flow selected by the user, wherein the [pre-stored] flow is to be used to perform data exploration on the acquired data (Embodiments of the present invention provide an architecture and system that enables users to model logical flows for higher level operations, or data flows, which are then processed. A data flow represents a logical transformation and flow of data. The processing results in the generation of code units organized inside an execution plan, capable of running on different runtime systems in proper sequence and with automatic data exchange between the different runtime systems. The runtime system includes the operating system, runtime or execution engine, and other software used to execute the execution plan as is referred to generically as the runtime engine. An execution plan engine may be used to execute the execution plan graph and may invoke various runtime engines to run queries or jobs as needed. The execution plan or execution plan graph is an ordered sequence of code units generated based on the original data flow received from the user from other formats which may include a logical operator graph and extended query graph model [col. 5, ll. 56-col. 6, ll. 10]. Also see [col. 6, ll. 55-65]);
wherein the [pre-stored] flow comprises a node, a path, a method, and a flow program code, the node and the path constituting an operation, the method comprising a [pre-stored] method, the flow program code being usable to execute the [pre-stored] flow, the pre-stored method comprising a statistical method and a method program code, and the method program code being usable to execute the [pre-stored] method (A graph like data structure, such as logical operator graph 308, is commonly used to model the sequence of operations in typical data processing activities. Each node in this graph represents a single logical step in the entire process. A link is used to interconnect nodes in the logical operator graph [col. 7, ll. 50-58]. Data flows are special data structures managed in data integration system. Data flow 302 is built based on user input and may be created using a data flow user interface tool. For example, versions of the IBM DB2 Data Warehouse Edition (DWE) product have a data flow graphical editor that allows users to build data flows. Such user interfaces allows users to draw operator nodes and interconnect them with links to indicate a specific semantic instance of data transformation sequence [col. 7, ll. 3-12]); 
generating an output program code, the generation of the output program code including: acquiring the operation, the method, and the flow program code of the [pre-stored] flow; generating the output program code, wherein the flow program code invokes the method program code to generate the output program code, and storing the output program code (see [Abstract]. The aspects of the present invention provide a computer implemented method for generating code for an integrated data system. A mixed data flow is received. The mixed data flow contains mixed data flow operators, which are associated with multiple runtime environments. A graph is generated containing logical operators based on the mixed data flow in response to receiving the mixed data flow. The logical operators are independent of the plurality of runtime environments. The graph is converted to a model. The logical operators are converted to model operators associated with the multiple runtime environments. The model operators allow for analysis of operations for the mixed data flow. The model is converted into an execution plan graph. The execution plan graph is executable on different runtime environments [col. 2, ll. 9-24]. FIG. 9 is a flow diagram illustrating code generation in accordance with an illustrative embodiment of the present invention. FIG. 12 is an exemplary flow diagram of code generated by a code generation system in accordance with an illustrative embodiment of the present invention. Embodiments of the present invention provide an architecture and system that enables users to model logical flows for higher level operations, or data flows, which are then processed. A data flow represents a logical transformation and flow of data. The processing results in the generation of code units organized inside an execution plan, capable of running on different runtime systems in proper sequence and with automatic data exchange between the different runtime systems. The runtime system includes the operating system, runtime or execution engine, and other software used to execute the execution plan as is referred to generically as the runtime engine. An execution plan engine may be used to execute the execution plan graph and may invoke various runtime engines to run queries or jobs as needed. The execution plan or execution plan graph is an ordered sequence of code units generated based on the original data flow received from the user from other formats which may include a logical operator graph and extended query graph model [col. 5, ll. 56-col. 6, ll. 10]. Also see [col. 6, ll. 55-65]).
running the output program code, and storing a result of the running of the output program code (Code unit 724 is a DataStage parallel job 716 which is in an extensible mark-up language (XML) format and includes unique job identification. The extensible mark-up language file of code unit 724 indicates that this parallel job is to be deployed into the target DataStage runtime engine. Run plan 720, has a reference to code unit 726 and the same Datastage job identifier as code unit 724 [col.14, ll. 15-21]. he processing results in the generation of code units organized inside an execution plan, capable of running on different runtime systems in proper sequence and with automatic data exchange between the different runtime systems [col. 5, ll. 63-67]).
	However Jin does not explicitly facilitate pre-stored flow and pre-stored method.
Dickinson discloses, pre-stored flow and pre-stored method (A flow policy service that allows clients to define policies for packet flows to, from, and within their virtual networks on a provider network. Logic may be embedded in a flow policy that dictates what happens to a packet as it enters the network, or after the packet leaves an appliance. Via the service, a client may define conditional rules that specify different paths that packets should follow on the provider network according to conditional evaluations of information about the packets, for example source and/or destination endpoints of the packets, or output codes from appliances that process the packets [Abstract]. Also see [col. 3, ll. 61-ll. 4, ll. 38]. FIG. 7B provides another example of conditional evaluation of packets according to flow policy rules in which a network device evaluates output codes for client packets processed by a network appliance to determine what to do with the processed client packets according to the flow policy rules. For example, a flow policy rule may indicate that all outgoing client packets from a client's virtual network are to first go to appliance A; on egress from appliance A, if an output code from appliance A is a particular value, send the traffic to appliance B for further processing; otherwise, send the traffic to an Internet gateway for delivery to a destination endpoint [col. 15, ll. 52-64]. Also see [col. 16, ll. 43-col. 17, ll. 9]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Dickinson’s system would have allowed Jin to facilitate pre-stored flow and pre-stored method. The motivation to combine is apparent in the Jin's reference, because there is a need to improve packet flows in provider network environments.

Regarding claims 2, 9 and 15, the combination of Jin and Dickenson discloses, further comprising: displaying the pre-stored flow, the output program code, result of the running of the output program code (Dickenson: the interfaces (e.g., service APIs) that are presented to clients are attached to the overlay network so that when a client provides an IP address to which the client wants to send packets, the IP address is run in virtual space by communicating with a mapping service (e.g., mapping service 4130) that knows where the IP overlay addresses are [col. 24, ll. 43-39]).

Regarding claims 3, 10 and 16, the combination of Jin and Dickenson discloses, wherein the data content comprises a database, a data table, and a data file (Jin: The data integration system allows for customized code generation for exchanges between two known engines. For example, since a DataStage extract, transform, load (ETL) engine is capable of accessing DB2 database tables, the data integration system would instead generate code to exchange data inside structured query language (SQL) views or structured query language tables rather than files. In other cases, depending on how the exchanged data is used, files may still be used for better performance. For example, if a DataStage system needs data in a file, then it may be better for performance for a previous runtime engine to provide the data in the file at termination, rather than in a table. By providing the file in this manner, the system avoids having the DataStage system extract data from the table to the file and only then continuing the runtime processing [col. 6, ll. 30-47]. Also see [col. 12, ll. 40-50]).

Regarding claims 4, 12 and 17, (Canceled).

Regarding claims 5, 12 and 18, (Canceled).

Regarding claims 6, 13 and 19, (Canceled).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10/6/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154